Citation Nr: 1818039	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  02-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to herbicide exposure.  

(The issues of entitlement to an initial disability rating in excess of 50 percent prior to July 14, 2010, and in excess of 70 percent thereafter, for posttraumatic stress disorder and entitlement to a total disability rating based on individual unemployability are addressed in a separate decision.)

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issue of service connection for lung cancer in April 2015 for additional development.  


FINDINGS OF FACT

1.  The probative evidence of record is in relative equipoise as to whether the Veteran was exposed to herbicide agents during his active service in Thailand, during the Vietnam War Era.

2.  The probative evidence of record reflects that the Veteran has lung cancer that is presumed to be related to in-service herbicide exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for lung cancer, to include as due to herbicide exposure, are met.  38 U.S.C. §§ 1110, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including lung cancer, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C. §§ 1110, 1116; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

Although the record evidence shows that the Veteran has been diagnosed with lung cancer, the record does not reflect, nor does the Veteran assert, that he served in Vietnam during the Vietnam era.  Rather, he claims that he was exposed to herbicides during his service in Thailand.  

VA has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

In a May 2010 bulletin, VA's C&P Service indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A source for this information was the declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DoD indicated that the herbicide use was commercial in nature rather than tactical, the C&P Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant with characteristics of tactical herbicides, were used.  Therefore, the C&P Service determined that special consideration of herbicide exposure on facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeter of Thailand military bases, allowing for presumptive service connection of the diseases associated with herbicide exposure.  

According to the bulletin, along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases.  Therefore, if a U.S. Army veteran claimed disability based on herbicide exposure and the veteran was a member of a military police (MP) unit or was assigned an MP military occupational specialty (MOS) that required duty at or near the base perimeter, then herbicide exposure on facts found or direct basis was to be acknowledged.  

The Veteran's DD form 214, service personnel records, and other evidence of record all reflect that the Veteran served with the United States Army in the 207th Signal Company from October 1967 to October 1968, whose headquarters were located at Camp Friendship, Korat, Thailand during the period August 14, 1967 to August 5, 1968.  His military occupational specialty (MOS) during this time was that of a radio repairman.  

In considering the Veteran's MOS, his active service at the Korat RTAFB during the Vietnam War Era, and his credible lay statements in the February 2013 notice of disagreement of his unit performing security/perimeter patrols and clearing all the areas around their site and quarters, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was exposed to herbicides, and as a result, the Veteran shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; see generally Pentecost v. Principi, 16 Vet. App. 124 (2002).  As a result, the Veteran is presumed to have been exposed to herbicides during his service at Korat RTAFB.    

As previously noted, the post-service medical evidence shows that the Veteran has lung cancer.  That disorder is listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  There is no affirmative evidence showing that the Veteran's lung cancer was not caused by herbicide exposure.  

Therefore, the evidence of a current diagnosis of lung cancer, coupled with the Veteran's in-service herbicide exposure, satisfies the presumptive service-connection criteria of 38 C.F.R. § 3.309(e) and the Board concludes that service connection for lung cancer is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

	
ORDER

Service connection for lung cancer, to include as to include as due to herbicide exposure, is granted.




____________________________________________
DELYVONNE M. WHITEHEAD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


